IO50-/5"
                                ELECTRONIC RECORD




COA #      01-14-00326-CR                        OFFENSE: 22.04 (Injury to Child)

           Alexandre) Jordan Bravo v. The
STYLE:     State of Texas                        COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    209th District Court


DATE: 07/30/2015                  Publish: YES   TC CASE #:      1335513




                        IN THE COURT OF CRIMINAL APPEALS


         Alexandro Jordan Bravo v. The State
STYLE:   of Texas                                                       \GSO 'IS
     APfiELLANT^^                     Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

      /st/t/> e-c/                                    JUDGE:

DATE: /V*- If, ?£>/f                                  SIGNED:                           PC:

JUDGE:     P^                                         PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD